Name: COMMISSION REGULATION (EC) No 101/96 of 23 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 24. 1 . 96 EN Official Journal of the European Communities No L 18/27 COMMISSION REGULATION (EC) No 101/96 of 23 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 24 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 307, 20. 12. 1995, p . 21 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . 4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 18/28 [ EN Official Journal of the European Communities 24. 1 . 96 ANNEX to the Commission Regulation of 23 January 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 15 052 59,6 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 48,2 064 59,6 464 177,9 066 41,7 624 80,6 068 999 102,262,3 204 0805 30 20 052 68,1 49,8 204 45,8 208 44,0 388 67,5 212 117,9 400 48,9 624 91,3 512 54,8 999 67,4 520 66,5 0707 00 10 052 111,6 l 524 100,8 053 164,5 528 87,1 060 61,0 600 72,7 066 53,8 624 57,1 068 103,2 999 66,9 204 144,3 0808 10 51 , 0808 10 53, 624 191,3 0808 10 59 052 64,0 999 118,5 064 78,6 0709 10 10 220 390,2 388 39,2 999 390,2 400 71,8 0709 90 71 052 139,0 404 61,0 204 77,5 508 68,4 412 512 51,2 54,2 624 524 57,4 241,6 528 48,0 999 128,1 624 86,5 0805 10 01 , 0805 10 05, 728 107,30805 10 09 052 40,0 204 49,4 800 78,0 804 21,0 208 68,2 999 64,0 212 41,5 0808 20 31 052 86,3 388 40,5 064 72,5 436 41,6 l 388 79,6 448 30,9 400 95,8 600 64,3 512 89,7 624 59,1 528 84,1 999 48,4 624 79,0 0805 20 1 1 052 70,0 728 115,4 204 78,2 800 55,8 624 79,3 804 112,9 999 75,8 999 87,1 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin .